Exhibit 10.84

 

February 10, 2009

 

Ms. Kathleen A. Weigand

1463 Reserve Drive

Akron, Ohio 44333

 

Re: SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This agreement made and entered into between U-Store-It Trust (the “Company”)
and Kathleen A. Weigand (the “Executive”);

 

WHEREAS, the Executive has been employed by the Company pursuant to that Amended
and Restated Executive Employment Agreement dated April 20, 2007  (as amended in
December 2008, the “Employment Agreement”);

 

WHEREAS, the Executive’s employment with the Company has been terminated,
effective December 31, 2008, upon non-renewal of the employment term pursuant to
Section 1 of the Employment Agreement;

 

WHEREAS, Section 5.5 of the Employment Agreement sets forth the payment and
post-termination benefits to which the Executive is entitled upon non-renewal of
the employment term of the Employment Agreement (hereinafter “Post Termination
Benefits”) and which are summarized in Exhibit A, Subparagraph I;

 

WHEREAS, the Company and Executive have agreed that Exhibit A attached hereto
and made a part hereof sets forth in full the 2008 year-end bonus, fringe
benefits and the post-termination benefits which the Company has expressed its
willingness to provide to the Executive and which the Executive has expressed
her willingness to accept, in connection with the termination of the Executive’s
employment (all of such payments and post-termination benefits being referred to
collectively as the “Termination and Other Benefits”), upon the terms set forth
herein (and in full satisfaction of any and all obligations of the Company
under, or entitlement of the Executive under, the Employment Agreement);

 

WHEREAS, the Executive has agreed to accept the Termination and Other Benefits
upon the terms set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      The recitals set forth above are true
and accurate.

 

2.                                      As a material inducement to Executive to
enter into this Agreement, the Company will wire transfer to the Executive the
Post Termination Benefits that have not been paid on or prior to one (1) day
after the expiration of the seven-day period referred to in the final paragraph
of this Agreement (provided that Executive has not revoked this Agreement as
provided in such paragraph), subject to all applicable withholding.  The
Executive acknowledges that she is not entitled to receive the Post Termination
Benefits unless she executes and does not revoke this Severance and General
Release Agreement (the “Agreement”). Executive acknowledges that the Company has
paid a portion of the Termination and Other Benefits on or prior to the date
hereof, as identified on Exhibit A.

 

3.                                      This Agreement is not and shall not be
construed as an admission by the Executive of any fact or conclusion of law. 
Likewise, this Agreement is not and shall not be construed as an admission by
Company of any fact or conclusion of law.  Without limiting the general nature
of the previous sentences, this Agreement shall not be construed as an admission
that the Executive, or the Company, or any of the Company’s officers, directors,
managers, agents, or employees have violated any law or regulation or have
violated any contract, express or implied.

 

--------------------------------------------------------------------------------


 

4.                                      The Executive represents and warrants
that she has no personal knowledge of any practices engaged in by the Company
that is or was a violation of any applicable state law or regulations or of any
federal law or regulations.  To the extent that the Executive has knowledge of
any such practices, the Executive represents and warrants that the Executive
already has notified the Company in writing of such alleged practices.

 

5.                                      The Executive represents and warrants
that she has not filed any other complaint(s) or charge(s) against the Company
with the EEOC or the state commission empowered to investigate claims of
employment discrimination or with any other local, state or federal agency or
court, and that if any such agency or court assumes jurisdiction of any
complaint(s) or charge(s) against the Company on behalf of the Executive, the
Executive will request such agency or court to withdraw from the matter, and the
Executive will refuse any benefits derived therefrom.  This Agreement will not
affect the Executive’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by the EEOC regarding
matters which arose after the date of this Agreement and which are not the
subject of this Agreement.

 

6.                                      The Executive hereby irrevocably and
unconditionally releases and forever discharges the Company, its subsidiaries,
parent companies, and related entities, and each of the Company and its
affiliates’ successors, assigns, agents, directors, officers, employees,
representatives, and attorneys, and all persons acting by, through, under or in
concert with any of them (collectively “Released Parties”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, known or unknown (“Claims”), which
the Executive now has, or claims to have, or which the Executive at any time
heretofore had, or claimed to have, against each or any of the Released
Parties.  The definition of Claims also specifically encompasses all claims of
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §
1981(a), the Age Discrimination in Employment Act of 1967, as amended, the
Employment Retirement Income Security Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, as well as all claims under state law provided under other
applicable state law or local ordinance concerning the Executive’s employment. 
This Agreement further specifically encompasses all claims related to
compensation, benefits, incentive packages, or any other form of
compensation the Executive may or may not have received during her employment.
This paragraph will not affect the Executive’s ability to file a claim of
discrimination with the Equal Employment Opportunity Commission (or applicable
state or local agency), or participate in any such investigation, but will
preclude the Executive from obtaining any personal relief in any such
proceeding.

 

7.                                      The Executive agrees that she forever
waives and relinquishes any and all claim, right, or interest in reinstatement
or future employment that she presently has or might in the future have with the
Company and its successors and assigns.  The Executive agrees that she will not
seek employment with the Company and its successors and assigns in the future.

 

8.                                      If any provision of this Agreement is
held to be invalid or unenforceable, the remainder of the Agreement shall
nevertheless remain in full force and effect.  If any provision is held to be
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.  No
waiver of any terms of conditions of this Agreement or any part of the Agreement
shall be deemed a waiver of any other terms and conditions of this Agreement or
with any later breach of this Agreement.

 

9.                                      The Executive agrees to indemnify and
hold each and all of the Released Parties harmless from and against any and all
loss, costs, damage, or expense, including, without limitation, attorneys fees,
incurred by the Released Parties, or any of them, arising out of the Executive’s
breach of this Agreement or the fact that any representation made by her herein
was false when made.

 

10.                                In the event of any breach of this Agreement
or Section 6 of the Employment Agreement by the Executive, the Company shall be
entitled to immediately cease payment of the Post Termination Benefits in
addition to any other remedy it may have.  Both parties understand and agree
that should either of them breach any material term of this Agreement, the
non-breaching party can institute an action to enforce the terms of this
Agreement.  If legal action is commenced to enforce any provision of this
Agreement, the substantially

 

--------------------------------------------------------------------------------


 

prevailing party in such action shall be entitled to recover its attorneys’ fees
and expenses through any and all trial courts or appellate courts, in addition
to any other relief that may be granted.

 

11.                                The Executive represents that she has not
heretofore assigned or transferred, or purported to assign or transfer to any
person or entity, any Claim or any portion thereof or interest therein.

 

12.                                The Executive represents and acknowledges
that in executing this Agreement she does not rely and has not relied upon any
other representation or statement made by any of the Released Parties or by any
of the Released Parties’ agents, representatives or attorneys, except as set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.

 

13.                                The Executive further agrees that she will
not disparage the Company, its business, its employees, officers or agents, or
any of the Company’s affiliates or related entities in any manner harmful to
their business or business reputation.  The Executive and the Company agree to
keep the matters contained herein confidential.  The Executive will not discuss
this agreement with any current or former employee(s) of the Company.  This
clause shall not prevent the Executive from communicating confidentially with
her attorney(s) or immediate family members, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.  Likewise, the Company agrees not to
disparage the Executive or otherwise make any negative statement about the
Executive, in writing, orally, or otherwise, in connection with the matters or
claims released herein and expressly including, but not limited to, matters
related to the Executive’s employment with the Company.  This clause shall not
prevent the Company from communicating confidentially with its attorney(s),
officers, or directors of the corporation, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.

 

14.                                This Agreement shall be binding upon the
Company, the Executive and their respective heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of the Released Parties and each of them, and to their heirs,
administrators, representatives, executor, successors and assigns.

 

15.                                All terms not defined herein shall have the
meanings set forth in the Employment Agreement.

 

16.                                This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of Ohio.

 

17.                                This Agreement sets forth the entire
agreement between the parties hereto.  Any modification, amendment or change to
this Agreement must be made in writing and signed by both parties.

 

The Executive acknowledges that she has been advised to consult with an attorney
prior to executing this Agreement.  The Executive acknowledges that the
Executive has been given a period of up to twenty-one (21) days within which to
consider this Agreement.  The Executive further acknowledges that this Agreement
may be revoked by the Executive at any time during the seven (7) day period
beginning on the date that the Executive has signed this Agreement by providing
written notice of revocation to Christopher P. Marr,  President, U-Store-It
Trust, 460 E. Swedesford Road, Suite 3000, Wayne, PA 19087.  This Agreement
shall not become effective if the Executive revokes the Agreement during this
7-day period and will not become effective otherwise until after expiration of
the 7-day period.  The Executive shall not be entitled to receive
any Termination and Other Benefits under this Agreement or otherwise (other than
those paid on or prior to the date hereof) until the expiration of the
revocation period.

 

 

 

 

/s/ Kathleen A. Weigand

Date

 

Executive

 

 

 

 

 

U-Store-It Trust

 

 

 

 

 

 

 

 

By:

/s/ Christopher P. Marr

Date

 

Title:

President and Chief Investment Officer

 

 

--------------------------------------------------------------------------------


 

Kathleen A. Weigand

Exhibit A

 

 

Per Section 5.5 of the Amended and Restated Executive Employment Agreement

 

 

 

 

 

 

 

Section 5.5 (1)(i) - 1 times Salary

 

$

330,000

 

Section 5.5 (1)(ii) - Average of two previous Annual Bonuses

 

96,252

 

Section 5.5 (1)(ii) - Average of two previous Long-Term Bonuses

 

390,439

 

 

 

 

 

Subtotal - Severance

 

816,691

 

 

 

 

 

Additional Benefits

 

 

 

 

 

 

 

2008 FFO Bonus - 200% of Target

 

300,300

 

2008 Personal Bonus - 100% of Target

 

64,350

 

Accrued Vacation

 

25,385

 

 

 

 

 

Subtotal

 

390,035

 

 

 

 

 

Additional Discretionary Amount

 

93,037

 

 

 

 

 

Total Payment

 

$

1,299,763

 

 

 

 

--------------------------------------------------------------------------------